Citation Nr: 1303212	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  08-34 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left foot disability, other than pes planus. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a right thigh disability. 

4.  Entitlement to an initial increased evaluation for bilateral pes planus, evaluated as non-compensable prior to May 21, 2009, and 10 percent thereafter.  

5.  Entitlement to an initial compensable evaluation for scar residuals of laceration injury to the left index finger.  

6.  Entitlement to an initial compensable evaluation for scar on the abdomen.  

7.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1978 to July 1980.
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In a February 2006 rating decision, the RO, in part, denied service connection for a left foot disability finding that there was no evidence of a chronic disability or residuals of a foot injury.  Although the Veteran attempted to reopen a claim for service connection in February 2007, the Board notes that new and material evidence in the form of medical records were associated with the claims folder prior to the expiration of the one year appeal period for the February 2006 rating decision.  The medical records included a May 2006 VA medical treatment record noting complaints of heel and foot pain possibly due to tarsal tunnel syndrome vs. neuropathy.  Therefore, the February 2006 rating decision did not become final and the evidence is considered to have been filed in connection with this rating decision.  See 38 C.F.R. § 3.156(b) (2012); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In a November 2007 rating decision, the RO, in part, denied service connection for a left foot disability, right shoulder disability, and a right thigh disability.  The Veteran perfected an appeal of this decision.  

Additionally, in an October 2008 rating decision, the RO granted service connection for bilateral pes planus and assigned a non-compensable evaluation from the date of the claim.  Thereafter, in a July 2009 rating decision, the RO increased the disability evaluation for bilateral pes planus to 10 percent disabling, effective May 21, 2009.    The Veteran has not perfected an appeal of this decision, as will be discussed in detail below.  

Then, in an April 2009 rating decision, the RO, inter alia, granted service connection for scar residuals of laceration injury to the left index finger and scar on the abdomen, and assigned non-compensable evaluations for both disabilities.  The Veteran perfected an appeal of this decision. 

In October 2012, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder. 

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In this regard, the Board notes that although in July 2012 the Veteran filed a claim for a TDIU which has not yet been adjudicated by the RO as his other claims have been pending at the Board, the Veteran specifically indicated on his application form that his left finger disability contributes to his unemployment.  Accordingly, the issue of TDIU is reasonably raised in connection with his claim for an increased rating.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board notes that there are likely outstanding VA Medical Center (VAMC) treatment records.  During the October 2012 hearing, the Veteran testified that he had an upcoming appointment that month for a consult for his right shoulder.  See Hearing Transcript, page 19.  The Board notes that the most updated  VA treatment records in the record are in the electronics claims file and are dated in May 2012.  38 U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012);  Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Therefore, on remand, all outstanding VA treatment records must be obtained. 

Additionally, on the July 2012 application for TDIU, the Veteran indicated that he was in receipt of "SSD."  As the Veteran's records from the Social Security Administration have not been associated with his record, these records must be obtained on remand.  Id.  Furthermore, on remand, the Veteran should be requested to identify all other outstanding treatment records, and the AMC/RO must attempt to obtain any records identified.   

As noted above, in an October 2008 rating decision, the RO granted service connection for bilateral pes planus and assigned a non-compensable evaluation from the date of the claim.  The Veteran timely filed a notice of disagreement to this decision.  38 C.F.R. § 20.201 (2012).  Thereafter, in a July 2009 rating decision, the RO increased the disability evaluation for bilateral pes planus to 10 percent disabling, effective May 21, 2009.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation is still pending.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The RO has not issued the Veteran a statement of the case (SOC) that addresses his claim for an increased evaluation for pes planus; therefore, a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 19.26 , 19.29, 19.30 (2012); Manlincon v. West, 12 Vet. App. 238 (1999). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995). 

With regard to the claims for service connection for a right shoulder disability and a right thigh disability, the Veteran contends they are related to service.  He specifically asserts that he injured himself when he fell off a forklift and when he was jumping out of a plane during service.  See Hearing Transcript, pages 7, 11.  The Veteran further indicates that he has continued to have pain ever since that time.  Id.  He has also maintained that he injured his right elbow, for which service connection is in effect, in the same instances when he injured his right shoulder.  

Review of the service treatment records confirms that in August 1978, the Veteran fell and hit a fork lift with resultant pain in his hip, legs, elbow, and stomach.  An assessment of multiple bruises and contusions was noted.  In March 1979, the Veteran complained of bruising his right thigh and of right elbow pain from a jump the previous day.  He was also seen for complaints of shoulder pain in November 1979.  The Board also notes that the Veteran was a paratrooper during service.  Post-service medical records are replete for complaints related to the right shoulder and thigh.  On remand, the Veteran must be provided an examination to determine the nature and etiology of any current right shoulder and thigh disability. 

As to the claim for service connection for a left foot disability, the Veteran testified that he injured his foot in service when a 24 foot rail fell and hit his ankle.  Service treatment records show that he was seen in December 1979 for complaints of left foot pain after a 24 foot rail was dropped on his left foot.  On evaluation, it was noted that there was a small swollen area over the dorsum of the left foot, sensation was intact in the left foot, there was tenderness, and there was good active range of motion.  It was also noted that there was no fracture on x-ray; an assessment of soft tissue injury was given.  Post-service treatment records show that the Veteran was seen on multiple occasions for complaints related to the left ankle/foot, and various diagnoses were given, including chronic left ankle sprain.  On remand, the Veteran must be provided an examination to determine the nature and etiology of any current left foot disability. 

As to the claim for an increased evaluation for scar residuals of laceration injury to the left index finger, the Board notes that his symptoms may have worsened since he was examined in August 2006.  During his October 2012 hearing, the Veteran stated that his finger scar was numb and painful, which is not reflected on the August 2006 examination report.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's service-connected finger scar.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

Finally, it is noted that the TDIU claim is intertwined with the issues remanded herein.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all relevant outstanding ongoing VA treatment records.  All attempts to locate these records must be documented in the paper or electronic claims file.  

2. Contact the Social Security Administration (SSA) and request a copy of any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records. A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3. Request that the Veteran identify all outstanding treatment records, and fill out any necessary authorization forms.  If the Veteran identifies additional records, obtain them.  All attempts to locate additional records should be noted in the claims folder. 

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4. Issue an SOC pertaining to the issue of an increased evaluation for pes planus.  The Veteran is hereby notified that, following the receipt of the SOC concerning this issue, a timely substantive appeal must be filed if appellate review by the Board is desired. If, and only if, a timely substantive appeal is filed, should the case be returned to the Board for appellate review. 

5. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right shoulder disability and/or right thigh disability.  The Veteran's claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should elicit a complete relevant medical history from the Veteran. 

The examiner must determine the diagnoses of any current right shoulder disability and/or right thigh disability.  

The examiner must then render an opinion as to whether there is a 50 percent probability or greater that any current right shoulder disability and/or right thigh disability is etiologically related to or had its onset in service, taking into consideration the in-service incidents discussed herein and the Veteran's military occupational specialty as a paratrooper during service. 

In rendering the requested opinion, the examiner should consider the lay evidence regarding the onset of the disabilities reported by the Veteran, as well his statements with regard to the continuity of symptoms since service discharge.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

All findings must be reported in detail and all indicated testing must be accomplished. 

Any opinion provided must include an explanation of the basis for the opinion.  

6. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current left foot disability.  The Veteran's entire record, including his paper claims folder and electronic claims file, must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should elicit a complete relevant medical history from the Veteran. 

The examiner must determine the diagnosis of any current left foot disability.  

The examiner must then render an opinion as to whether there is a 50 percent probability or greater that any current left foot disability is etiologically related to or had its onset in service, taking into consideration the in-service incident discussed herein and the Veteran's military occupational specialty as a paratrooper during service. 

In rendering the requested opinion, the examiner should consider the lay evidence regarding the onset of the disability reported by the Veteran, as well as any statements he may give with regard to the continuity of symptoms since service discharge.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

All findings must be reported in detail and all indicated testing must be accomplished. 

Any opinion provided must include an explanation of the basis for the opinion. 

7. Schedule the Veteran for an appropriate examination to determine the current severity of his scar residuals of laceration injury to the left index finger.  The claims folder should be made available to and reviewed by the examiner, and the examination report should reflect that the claims folder was reviewed. 
The examiner should also address the functional impairment resulting from the scar.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

8. Thereafter, readjudicate the Veteran's claims, to include the claim for a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a 
supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


